Citation Nr: 0612136	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  05-28-844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

At a February 2006 hearing before the Board the veteran 
withdrew his claim of entitlement to service connection for 
tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran.  38 C.F.R. § 20.204.  The veteran has withdrawn 
his appeal to the issue of entitlement to service connection 
for tinnitus.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration regarding that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The appeal regarding entitlement to service connection for 
tinnitus is dismissed.


REMAND

The veteran contends that his hearing loss is the result of a 
vehicle battery explosion in 1947.

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available save for his separation examination dated in 
January 1948.  A response from the National Personnel Records 
Center (NPRC) stated that no records of the claimant were 
available, and suggested that all such records may have been 
destroyed in a 1973 fire at the NPRC.

The veteran's January 1948 separation examination showed 
whispered voice hearing test bilaterally to be 15/15.

A March 2002 statement from Susan Brown Good, Au.D., 
indicated that there was a 50 percent chance that the 
veteran's hearing loss was a result of an explosion he 
suffered while serving in the army, noting that acoustic 
trauma causes permanent hearing loss.

While the examiner is an audiologist, there is no evidence 
that this opinion was made after review of the claims file, 
the opinion does not cite to any relevant evidence in the 
record in support of its conclusions, and the conclusion 
appears to be based purely on the in-service history provided 
by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet.App. 473 
(2006).

2.  The RO should contact Susan Brown 
Good, Au.D., and request that she provide 
a statement indicating what evidence 
other than the appellant's own self 
reported history she used to reach her 
conclusions.

3.  Thereafter, the veteran should be 
afforded a VA audiological examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
indicated special studies and tests 
should be accomplished.  Following the 
examination the examiner must address 
whether the veteran has a current hearing 
loss.  If so, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disorder is the result of any disease or 
injury in service.  A complete rationale 
for any opinion offered must be provided.  
If the examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then he or she should state 
so in the report.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


